UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1507


PAUL A. MITCHELL,

                Plaintiff - Appellant,

          v.

WILLIAM B. TRAXLER, JR.; JAMES C. DEVER, III; PHILIP A.
BADDOUR, JR.; JOSHUA M. KRASNER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:15-cv-00399-H)


Submitted:   December 29, 2016             Decided:   January 10, 2017


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul A. Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul    A.   Mitchell    appeals         the        district       court’s    order

dismissing his civil complaint.                We have reviewed the record and

find   no     reversible   error.       Accordingly,           we     affirm    for    the

reasons stated by the district court.                      Mitchell v. Traxler, No.

5:15-cv-00399-H      (E.D.N.C.      Mar.       31,    2016).         We    further     deny

Mitchell’s motion for a restraining order.                           We dispense with

oral    argument    because     the    facts         and    legal     contentions      are

adequately     presented   in    the    materials           before    this     court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2